DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive with regards to independent claim 21. Applicant argues that the newly added limitation requiring that a flat surface “separating [the] interior of the stamp compartment from an area defined by a hinged lid” distinguishes over Gueret because such creates ‘separation between docket stamping elements in the main stamping compartment and the stamping substance, which is housed under the lid.’ See Remarks, Page 1. However, such claim language does not require the structure implied by Applicants argument. Indeed, Independent claim 44 does recite such a limitation with its newly added limitation “wherein the first and second stamping elements are separated by a flat surface from the stamping substance and its compartment while the first and second stamping elements are located in the stamp compartment” (emphasis added). As such, to the extent such subject matter is recited in claim 44, such is definable over the prior art. However, as independent claim 21 still merely recites a flat surface separating a lid without mention of location of the stamping substance and its relation to the stamping bodies, such recited language is still shown to be taught by Gueret, as noted below.

Claim Objections
Claim 21 is objected to because of the following informalities:  Line 20 “separating interior” should read “separating an interior”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 29 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pat # 963,212) in view of Gueret (US Pub # 2002/0003983). 
In regards to claim 21, Davis teaches a cosmetic stamp, comprising:
a first stamping element (20), comprising:
a first stamping element body having a first contour and a first stamp that projects from the first stamping element body in a first longitudinal direction (see Figure 1), the first stamp having a first user contact end which transfers a stamping substance to a user’s skin upon being pressed to the user’s skin and a first handle (23) that projects from the first stamping element body in a second longitudinal direction, the first handle configured to be held by a user while applying the first stamping element to the user’s skin;
a second stamping element (22), comprising a second stamping element body having a second contour and a second stamp that projects from the second stamping element body in the first longitudinal direction (see Figure 1), the second stamp having a user contact end which transfers the stamping substance to a user’s skin upon being pressed to the user’s skin; and a second handle (24) that projects from the second stamping element body in the second longitudinal direction, the second handle configured to be held by the user while applying the second stamping element to the user’s skin; and
a stamp compartment (5) having a stamp compartment contour, wherein said stamp compartment comprises a compartment body having stamp receiving openings (19) for receiving the stamping elements and a flat surface (18) separating interior of the stamp compartment from a second area,
wherein the first stamping element body and the second stamping element body are situated side by side when received by the stamp compartment so that the first handle and the second handle each have a free end at a top of the cosmetic stamp (see Figure 2);
wherein the first and second contours of respective first and second stamping element bodies combine to form an outer contour that is substantially the same as the outer contour of the stamp compartment (see Figure 2, where such is substantially similar in contour).
Davis does not teach the second area of the stamp compartment to be defined by a hinged lid.
However, Gueret teaches a cosmetic applicator, removably secured within a compartment (Figure 9 at 102) comprising a compartment body having an applicator receiving opening (Figure 9 at bottom) for receiving the applicator and a flat surface (107) separating the interior of the compartment from an area defined by a hinged lid (105) carrying a mirror. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compartment container of Davis to include the hinged mirror on the bottom, as taught by Gueret, in order to provide a user with additional means for portable viewing of an application process.
Regarding claim 22, Davis teaches the handle is a ring, but does not teach the handles form a knob. The difference in engagement from a ring and a knob is minimal, as both are shapes common for use in handles for cosmetic goods. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handles of Davis to be knob shaped, as a matter of obvious design choice from well-known shapes.
Regarding claim 25, Davis teaches the stamp compartment is rounded, but does not expressly teach such is ovular or egg-shaped. However, Gueret teaches a cosmetic applicator compartment is ovular or egg-like shaped (see Figure 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compartment of Davis, to be the egg-shape of Gueret as a matter of user preference for desired holding shape for the container.
Regarding claim 29, Davis teaches the applicator applies cosmetic, but does not teach it is made of foam. However, Gueret teaches a cosmetic applicator is made from a foam (Paragraph 0076). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Davis to be made of foam, as taught by Gueret, as such is a well-known material for cosmetic application, and would be expected to perform equally well as a functionally equivalent material.
Regarding claim 46, Davis teaches said first and second stamping elements are configured to be separated during use (as evidenced by their distinct uses).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Gueret, as applied to claim 21 above, in further view of Hurdel (US Pat # 2,998,821).
Regarding claim 23, Davis/Gueret teaches the use of a cosmetic applicator to apply product to the user, but does not teach the first handle has a right eyebrow shape having a substantially same shape as the first stamp, and the second handle has a left eyebrow shape having a substantially same shape as the second stamp.
However, Hurdel teaches a cosmetic applicator to contain a handle portion (Figure 1 at 1, 2) that is the same shape as the respective left/right eyebrow stamp (Figure 1 at 5) that it carries. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cosmetic applicator system of Davis to be the eyebrow shaped applicator and corresponding handle shape of Hurdel, in order to provide an applicator for making up each eyebrow, where the handle shape informs the user of which applicator is which.

Claims 26-27 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Gueret, as applied to claim 21 above, in further view of McSweeney et al. (US Pub # 2008/0250956).
In regards to claim 26, Davis teaches the stamping element, but does not teach it comprises a projection extending from the stamping element body in the first longitudinal direction, and a stamp holder comprising an aperture for receiving the first stamp; wherein the projection is positioned entirely within a boundary formed by an edge of the first stamping element body, and the first stamp holder is
positioned entirely within another boundary formed by an edge of the projection(claim 27); and wherein said projection is a continuous groove defined in a sidewall (claim 47).
However, McSweeney et al. teaches a stamping tool where a stamp body (Figure 1a at 20) comprises a projection (Figure 1a at 24) extending in a first longitudinal direction (see Figure 1a), anda stamp holder (Figure 1a at 40) comprising an aperture for receiving a stamp (Figure 1a at 50), wherein (claim 27) the projection is positioned entirely within a boundary formed by an edge of the stamp body (see Figure 1b), (claim 47) formed as a continuous groove (see Figure 1a), and the stamp holder is positioned entirely within another boundary formed by an edge of the projection (see Figure 1b). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the stamp body of Davis to contain the protection/aperture to receive the stamp, as taught by McSweeney et al. in order to better secure the stamp to the body.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Gueret, as applied to claim 21 above, in further view of Abraham et al. (US Pub # 2015/0083158).
Regarding claim 28, Davis teaches the stamp, but does not teach it is removable from the body.
However, Abraham et al. teaches a stamp to be removable from its base (Paragraph 0061). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stamp/body of Davis to have the stamp be removable, as taught by Abraham et al. in order to allow the stamp to be replaced when worn.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Gueret, as applied to claim 21 above, in further view of Byun (US Pub # 2005/0081878).
Regarding claim 43, Davis/Gueret teach first and second stamping elements to be received in the compartment, but does not teach the compartment includes an indentation that extends along an
upper groove for receiving at least one bump formed on the first and second stamping elements. 
However, Byun teaches a cosmetic applicator (Figure 1c at 14) to be received in a compartment (Figure 1c at 22), where the compartment includes an indentation that extends along an upper groove (formed by Figure 1c at 15) for receiving at least one bump (Figure 1c at 24) formed on the applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the engagement of the compartment/applicators of Davis to include the bump/indentation engagement of Byun in order to better secure the applicators when received in their respective compartment.

Allowable Subject Matter
Claims 44-45 and 48-49 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772